EXHIBIT 10.18
 
THIS PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE.  THE NOTE IS BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION
UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).  THE NOTE IS “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD UNLESS IT IS
REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT, AND THE COMPANY
RECEIVES AN OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY
REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.
 
PROMISSORY NOTE
 

$50,000 As of  January 16, 2012

 
THIS PROMISSORY NOTE (this “Note”) is issued by Enterologics, Inc., a Nevada
Corporation  (the “Corporation”), to MBTA Management, LLC., a Pennsylvania LLC
at 65 Golf Club Drive, Langhorne, PA 19046. the “Holder”).
 
ARTICLE I
 
Section 1.01                      Principal.  For value received, the Company
hereby promises to pay on July 16, 2012 (the “Maturity Date”) to the order of
the Holder, in lawful money of the United States of America and in immediately
available funds, the principal sum of Fifty thousand Dollars ($50,000) (the
“Principal Amount”).
 
Section 1.02                      Interest. Interest shall accrue on the
Principal Amount at the rate of five percent (5%) per annum (computed on the
basis of a 365-day year and the actual days elapsed) from the date of this Note
until the Principal Amount is repaid in full.
 
Notwithstanding any provision contained herein to the contrary, the total
liability of the Company for payment of interest pursuant hereto, including late
charges, shall not exceed the maximum amount of such interest permitted by law
to be charged, collected, or received from the Company, and if any payments by
the Company include interest in excess of such a maximum amount, the Holder
shall apply such excess to the reduction of the unpaid Principal Amount, or if
none is due, such excess shall be refunded.
 
Section 1.04                      Right to Prepay. The Company shall have the
right to prepay all or any portion of the Principal Amount and all accrued
interest thereon (the “Prepaid Amount”) at any time, on or before the Maturity
Date, without penalty or premium.
 
 
1

--------------------------------------------------------------------------------

 


ARTICLE II.


Section 2.01                      Representations and Warranties of the
Holder.  The Holder hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:


(a)           The Holder understands that this Note has not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) or
registered or qualified under any the securities laws of any state or other
jurisdiction, and is a “restricted security,” and cannot be resold or otherwise
transferred unless it is registered under the Securities Act, and registered or
qualified under any other applicable securities laws, or an exemption from such
registration and qualification is available.


(b)           The Holder is acquiring this Note for its own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part, and no other person has a direct or indirect beneficial interest in
this Note or any portion thereof.  Further, the Holder does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to this Note for which the Holder is subscribing or any part of thereof.


(c)           The Holder has full power and authority to enter into this Note,
the execution and delivery of this Note has been duly authorized, and this Note
constitutes a valid and legally binding obligation of the Holder.


(d)           The Holder is not subscribing for this Note as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by person previously not known to the Holder in connection
with investment.


(e)           The Holder is (i) experienced in making investments of the kind,
(ii) able, by reason of the business and financial experience of its officers
(if an entity) and professional advisors (who are not affiliated with or
compensated in any way by the Company or any of its affiliates or selling
agents), to protect its own interests in connection with the transactions
described in this Note, and the related documents, and (iii) able to afford the
entire loss of its investment in this Note.


(f)    The Holder has the financial ability to bear the economic risk of its
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to its investment in
this Note.


(g)   The Holder is an “accredited investor” as that term is defined in Rule 501
of the General Rules and Regulations under the Securities Act.
 
 
2

--------------------------------------------------------------------------------

 


ARTICLE III.


Section 3.01                      Representations and Warranties of the
Company.  The Company hereby acknowledges, represents and warrants to, and
agrees with, the Holder as follows:


(a)           Organization.  The Company is a company duly organized, validly
existing, and in good standing under the laws of the State of Nevada. The
Company has all requisite power to own, operate and lease its business and
assets and carry on its business as the same is now being conducted.


(b)           Corporate Power and Authority. The Company has all requisite power
and authority to enter into and deliver this Note and to consummate the
transactions contemplated hereby.  The execution, delivery, and performance of
this Note by the Company and the consummation of the transactions contemplated
hereby, have been duly authorized by all necessary action and no other action or
proceeding on the part of the Company is necessary to authorize the execution,
delivery, and performance by the Company of this Note and the consummation by
the Company of the transactions contemplated hereby.


ARTICLE IV.


Section 4.01                      Events of Default. Upon the occurrence of any
of the following events (each, an “Event of Default”) (whatever the reason for
such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body) an Event of Default shall be deemed to have occurred:


(a)           Default in the payment of the Principal Amount on the Maturity
Date, which default has not been cured within 10 days after its due date by
acceleration or otherwise; or


(b)           Default in the payment, when due or declared due, of any interest
payment hereunder, which default has not been cured within 10 days after its due
date by acceleration or otherwise; or


(c)   The Company files for relief under the United States Bankruptcy Code (the
“Bankruptcy Code”) or under any other state or federal bankruptcy or insolvency
law, or files an assignment for the benefit of creditors, or if an involuntary
proceeding under the Bankruptcy Code or under any other federal or state
bankruptcy or insolvency law is commenced against the Company, and has not been
resolved in a period of thirty (30) days after such commencement.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.02                      Effect of Default. Upon the occurrence of an
Event of Default as set forth in Section 4.01, the Holder shall have the right
to declare the Principal Amount and all interest accrued thereon to be
immediately due and payable.


ARTICLE V.


Section 5.01                      Notice. All notices, requests, claims, demands
and other communications given or made pursuant hereto shall be in writing and
shall be deemed to have been duly given if delivered in person against written
receipt, by facsimile transmission, overnight courier prepaid, or mailed by
prepaid first class registered or certified mail, postage prepaid, return
receipt requested to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section):
 

  (i)  If to the Company:       Enterologics, Inc.   20 East Sunrise Hwy, Suite
202   Valley Stream, NY 11581       If to the Holder:       MBTA Management, LLC
  65 Golf Club Drive   Langhorne, PA 19046.

 
 
4

--------------------------------------------------------------------------------

 
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt.


Section 5.02                      Governing Law.  This Note shall be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York without giving effect to the principals of conflict of laws thereof.
 
Section 5.03                      Severability.  The invalidity of any of the
provisions of this Note shall not invalidate or otherwise affect any of the
other provisions of this Note, which shall remain in full force and effect.
 
Section 5.04                      Construction and Joint Preparation. This Note
shall be construed to effectuate the mutual intent of the parties. The parties
and their counsel have cooperated in the drafting and preparation of this Note,
and this Note therefore shall not be construed against any party by virtue of
its role as the drafter thereof. No drafts of this Note shall be offered by any
party, nor shall any draft be admissible in any proceeding, to explain or
construe this Note. The headings contained in this Note are intended for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Note.     
 
Section 5.05                      Entire Agreement and Amendments.  This Note
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the Company and the Holder. This Note
represents the entire agreement between the parties hereto with respect to the
subject matter hereof and there are no representations, warranties or
commitments, except as set forth herein.  This Note may be amended only by an
instrument in writing executed by the parties hereto.
 
Section 5.06                      Counterparts.  This Note may be executed in
multiple counterparts, each of which shall be an original, but all of which
shall be deemed to constitute on instrument.


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company has
executed this Note as of the date first written above.
 

    ENTEROLOGICS, INC.             By: /s/ Robert Hoerr       Name: Robert Hoerr
                      MBTA MANAGEMENT, LLC             By:  /s/ Tanya Kogan    
  Name: Tanya Kogan  

 
 
 
 6

--------------------------------------------------------------------------------